ELD-009-E                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3347
                                       ___________

                            IN RE: LIDYA MARIA RADIN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Prohibition from the
                United States District Court for the District of New Jersey
                               (Related to 3:17-mj-04519)
                      ____________________________________

                 Submitted Pursuant to Rule 21, Fed. R. App. P.
                               October 31, 2017
     Before: GREENAWAY, JR., RESTREPO and GREENBERG, Circuit Judges

                           (Opinion filed: November 15, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Lidya Maria Radin seeks a writ of prohibition to prevent a petty offense

prosecution in the United States District Court for the District of New Jersey from

proceeding against her. We will deny the petition.

       On August 10, 2017, Radin was issued a “United States District Court Violation

Notice” by a federal law enforcement officer. According to the violation notice, Radin


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
refused to be escorted out of the United States Courthouse in Trenton, New Jersey, after

she “became ‘disruptive and belligerent’ when [a United States Marshal] advised her of

the Building Rules and Regulations while on Federal Property.” D.N.J. Crim. No. 3:17-

mj-04519, ECF No.1. The notice charged her with disorderly conduct on federal

property in violation of 41 C.F.R. § 102-74.390.1 Id. She has been directed to appear

before a United States Magistrate Judge on November 16, 2017.

         In her petition, Radin seeks an order prohibiting the District Court from

proceeding, as well as an order prohibiting the Department of Justice from using public

funds to prosecute the case against her. Relevant here, Radin argues that the District

Court lacks jurisdiction over her case because, among other reasons, an indictment was

never issued against her, and that the Department of Justice, therefore, is pursuing this

prosecution without having taken the necessary steps to acquire or maintain the

jurisdiction of the District Court.

         Prohibition is a drastic remedy available only in extraordinary cases. See In re


1
    41 C.F.R. § 102-74.390 states:

         All persons entering in or on Federal property are prohibited from loitering,
         exhibiting disorderly conduct or exhibiting other conduct on property
         that—
         (a) Creates loud or unusual noise or a nuisance;
         (b) Unreasonably obstructs the usual use of entrances, foyers, lobbies,
         corridors, offices, elevators, stairways, or parking lots;
         (c) Otherwise impedes or disrupts the performance of official duties by
         Government employees; or
         (d) Prevents the general public from obtaining the administrative services
         provided on the property in a timely manner.
                                                2
Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking a

writ of prohibition must demonstrate that: “(1) no other adequate means exist to attain the

relief [s]he desires, (2) the party’s right to issuance of the writ is clear and indisputable,

and (3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 558
U.S. 183, 190 (2010) (internal quotations omitted). A writ of prohibition should not issue

where relief may be obtained through an ordinary appeal. In re Chambers Dev. Co., Inc.,

148 F.3d 214, 223 (3d Cir. 1998).

       Radin has not shown that the issuance of an extraordinary writ is warranted.

Because the charged violation constitutes a petty offense,2 it appears that the case is

properly before the Magistrate Judge. See 18 U.S.C. § 3401(a) (indicating that “any

United States magistrate judge shall have jurisdiction to try persons accused of, and

sentence persons convicted of, misdemeanors committed within that judicial district”);

Fed. R. Crim. P. 58(b)(1) (stating that “[t]he trial of a petty offense may [] proceed on a []

violation notice.”). And should the Magistrate Judge enter a judgment of conviction or

sentence against her, Radin will be afforded the opportunity to appeal to a District Judge,

see 18 U.S.C. § 3402; Fed. R. Crim. P. 58(g)(2)(B), and then to appeal any subsequent

order issued by a District Judge to this Court, see 28 U.S.C. § 1291; Fed. R. Crim. P.



2
  See 41 C.F.R. § 102-74.450 (“A person found guilty of violating any rule or regulation
in this subpart … shall be fined under title 18 of the United States Code, imprisoned for
not more than 30 days, or both.”); 18 U.S.C. § 3559(a)(8) (stating that a crime with a
maximum term of imprisonment of 30 days is a Class C misdemeanor); 18 U.S.C. § 19
(defining a petty offense to include a Class C misdemeanor).
                                              3
58(g)(1); Fed. R. App. P. 4(b). Accordingly, it appearing that the District Court has

jurisdiction over the petty offense case before it, and that Radin has the ability to

challenge the District Court’s jurisdiction through the ordinary appeal process, we will

not prohibit the District Court from proceeding to hear the case, nor will we prohibit the

Department of Justice from using public funds to pursue the case. See In re Chambers

Dev. Co., Inc., 148 F.3d at 223.

       Consequently, the petition for a writ of prohibition will be denied.




                                              4